DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 12/16/2020 is acknowledged. Claim 11 – 16 are withdrawn. Since the restriction requirement properly made, the restriction requirement is now made final. Claims 1-10 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Montero et al (US Publication 2019/0042503 A1), in view of Lee et al (US Publication 2010/0275037 A1).
Montero discloses a universal serial bus (USB) controller [Fig. 1, Port controller 170 and EC 180] comprising:
 a USB-C port [USB port 150] to be coupled to a USB link including one or more high speed data lines and a line used by an alternate mode function to carry commands related to an alternate mode function of the USB-C port [0041: alternate mode on the USB-C channel]; and 
a processor [Controller] to couple to the USB-C port to: 
monitor the line used by the alternate mode function for the commands [0047][0068: EC 240 sends a VDM message to EC 180 over the CC line. ][0069]; and 
provide information about the commands to a device policy manager (DPM) arranged to determine a power distribution policy for a plurality of devices to be coupled to the DPM [0067-0068: power distribution policy such as disable USB ports and enable the alternate mode for other ports (Thunderbolt, Display and  HDMI)];
 wherein the power distribution policy is to supplement or replace a low power policy of at least a first device of the plurality of devices using a USB-C/Power delivery policy [0067 and 0068: the EC 240 in docking station 200 may disable the USB data connections to all USB ports (e.g., USB ports 250, 280 and 282) downstream from USB-C port 210 upon receiving boot parameters from EC 180.] and 
a second device of the plurality of devices using an alternate mode low power policy [0047] [0068][0069: EC 180 receives the message from EC 240 indicating that the configuration on the peripheral device side is complete and the one or more protocols of the USB-C port 150 are ready to be enabled. Upon receipt of such message, EC 180 instructs PD controller 170 to renegotiate a contract with first PD controller 230 to enter Thunderbolt.TM. Alternate Mode]. 
Montero discloses controlling the power distribution policy for the downstream devices based on the communication messages (commands) on the USB communication link (CC) used by the alternate mode function of the USB-C port. However, Montero does not particularly disclose the low power commands used on the communication link of the USB-C port. 
Lee teaches the host 126 sends the low power commands to the device 128 via one of the communication line of the USB link [Fig. 1B][0094: processor 292 on low-power host 298 can send commands to application or device layer 132. Some of these low-power commands are shown in table 290. The low-power Flash Card (FC) connected to USB receptacle 296 can be commanded to enter a quick-wakeup sleep state (U1) or a slow wakeup speed state (U2) or a deep power down state (U3).][0118].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Montero and Lee together because they both directed to change power modes for the connected devices using the commands on the USB communication line. Lee’s disclosing of sending the low power commands from the host to the device via the communication line of the USB link would allow Montero to increase the system’s integrity by incorporating the low power commands type on the communication channel of the USB link. 
Regarding claim 2, Montero discloses the USB controller of claim 1, wherein the alternate mode function is associated with an alternate mode of the one or more high speed 
Regarding claim 3, Montero discloses the USB controller of claim 1, wherein to determine the power distribution policy by the DPM comprises to manage, by the DPM, low power states for the plurality of devices and wherein the alternate mode low power policy is associated with a DisplayPort (DP), High-Definition Multimedia Interface (HDMI), Thunderbolt, or other vendor alternate mode [0067 and 0068: the EC 240 in docking station 200 may disable the USB data connections to all USB ports (e.g., USB ports 250, 280 and 282) downstream from USB-C port 210 upon receiving boot parameters from EC 180.] [0069: EC 180 receives the message from EC 240 indicating that the configuration on the peripheral device side is complete and the one or more protocols of the USB-C port 150 are ready to be enabled. Upon receipt of such message, EC 180 instructs PD controller 170 to renegotiate a contract with first PD controller 230 to enter Thunderbolt.TM. Alternate Mode].
Regarding claim 4, Lee discloses the USB controller of claim 1, wherein the low power commands include commands indicating entry or exit of a low power state of the first device or the second device [Fig. 1B][0094: processor 292 on low-power host 298 can send commands to application or device layer 132. Some of these low-power commands are shown in table 290. The low-power Flash Card (FC) connected to USB receptacle 296 can be commanded to enter a quick-wakeup sleep state (U1) or a slow wakeup speed state (U2) or a deep power down state (U3).][0118].

Regarding claim 6, Lee the USB controller of claim 1, wherein to monitor the line used by the alternate mode function includes to physically monitor the line by checking a hardware register or detecting an interrupt indicating entry or exit of low power states [Fig. 1B][0094: processor 292 on low-power host 298 can send commands to application or device layer 132. Some of these low-power commands are shown in table 290. The low-power Flash Card (FC) connected to USB receptacle 296 can be commanded to enter a quick-wakeup sleep state (U1) or a slow wakeup speed state (U2) or a deep power down state (U3).][0118].
Regarding claim 7, Montero discloses the USB controller of claim 1, wherein to monitor the line used by the alternate mode function includes to monitor the line by soft methods including callback registration [0047] [0068][0069: EC 180 receives the message from EC 240 indicating that the configuration on the peripheral device side is complete and the one or more protocols of the USB-C port 150 are ready to be enabled. Upon receipt of such message, EC 180 instructs PD controller 170 to renegotiate a contract with first PD controller 230 to enter Thunderbolt.TM. Alternate Mode].
Regarding claim 8, Montero discloses the USB controller of claim 1, wherein the DPM to determine a power distribution policy includes to change a power requirement for a device of the plurality of devices or renegotiate a power contract with the device [0047] [0068][0069: EC 180 receives the message from EC 240 indicating that the configuration on the peripheral device side is complete and the one or more protocols of the USB-C port 150 are ready to be 
Regarding claim 9, Montero discloses the USB controller of claim 1, wherein the USB-C port comprises a data downstream facing port (DFP) and a power source or a data DFP and a power sink [Fig. 1, 0047, 0067-0068, 0074-0075: downstream ports and power source and downstream devices]. 
Regarding claim 10, Montero discloses the USB controller of claim 1, wherein the plurality of devices includes at least one or more peripheral devices associated with a USB-C/Power delivery specification and a display device associated with a DisplayPort alternate mode [0047: PD controller 170 may be configured for negotiating and managing power contracts and data modes, such as DisplayPort Alternate mode (video/audio), USB and Thunderbolt.TM. Alternate mode (video/data) with downstream devices connected to USB Type-C port 150.][0067-0068].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187